



Exhibit 10.35
ACCO BRANDS CORPORATION INCENTIVE PLAN
2016-2018 PERFORMANCE-BASED CASH AWARD AGREEMENT
THIS PERFORMANCE-BASED CASH AWARD AGREEMENT, including the Participant Covenants
set forth in Attachment A hereto (“Participant Covenants”), (collectively, the
“Agreement”) is made and entered into and effective this March 2, 2016 (the
“Grant Date”) by and between ACCO Brands Corporation, a Delaware corporation
(collectively with all Subsidiaries, the “Company”) and [FIRST/ LAST NAME]
(“Participant”).
WHEREAS, the Company desires to grant to the Participant an Award of
performance-based cash under the ACCO Brands Corporation Incentive Plan (the
“Plan”) as set forth in this Agreement.
NOW THEREFORE, the Company and the Participant agree as follows:
1.    Plan Governs; Capitalized Terms. This Agreement is made pursuant to the
Plan, and the terms of the Plan are incorporated into this Agreement, except as
otherwise specifically stated herein. Capitalized terms used in this Agreement
that are not defined in this Agreement shall have the meanings as used or
defined in the Plan. References in this Agreement to any specific Plan provision
shall not be construed as limiting the applicability of any other Plan
provision. To the extent any terms and conditions herein conflict with the terms
and conditions of the Plan, the terms and conditions of the Plan shall control.
2.    Performance Cash Award. The Company hereby grants to the Participant on
the Grant Date a performance-based cash Award in the amount of [ ] at Target, or
such lesser or greater amount, as may be earned upon the attainment of
applicable performance objectives set forth in Schedule I hereto (the
“Performance Cash Award”). The Performance Cash Award shall be earned and vested
in accordance with Section 3 and settled in accordance with Section 4. The
Participant shall have no direct or secured claim in any specific assets of the
Company, and shall have the status of a general unsecured creditor of the
Company. THIS AWARD IS CONDITIONED ON THE PARTICIPANT SIGNING THIS AGREEMENT VIA
E-SIGNATURE (AS DESCRIBED AT THE END OF THIS AGREEMENT) NO LATER THAN APRIL 29,
2016, WHICH THE PARTICIPANT ACCEPTS UPON HIS OR HER ELECTRONIC EXECUTION OF THIS
AGREEMENT AS DESCRIBED BELOW, AND IS SUBJECT TO ALL TERMS, CONDITIONS AND
PROVISIONS OF THE PLAN AND THIS AGREEMENT, INCLUDING, WITHOUT LIMITATION, THE
PARTICIPANT COVENANTS SET FORTH ON ATTACHMENT A HERETO THAT APPLY DURING THE
PARTICIPANT’S EMPLOYMENT AND FOLLOWING A TERMINATION OF THE PARTICIPANT’S
EMPLOYMENT FOR ANY REASON.
3.    Vesting.
(a)    Generally. The period during which the Performance Cash Award may become
earned and vested shall commence on January 1, 2016 and end on December 31, 2018
(the “Performance Period”). Except as otherwise provided in this Section 3, the
Performance Cash Award shall be wholly or partially earned and vested to the
extent of the attainment of the performance objectives set forth in Schedule I
for the Performance Period and provided that the Participant has been
continuously employed by the Company from the Grant Date through the last day of
the Performance Period, and the Participant shall forfeit any portion of the
Performance Cash Award not becoming so earned and vested.


 
 
 




--------------------------------------------------------------------------------





(b)    Death; Disability. Upon the death of the Participant while employed by
the Company or the Participant’s Separation from Service due to the
Participant’s Disability before the last day of the Performance Period, the
Performance Cash Award shall become earned and vested (rounded up to the next
integer) in an amount equal to the product of (i) the fraction the numerator of
which is the number of days that the Participant was continuously employed from
the first day of the Performance Period through the date of such death or
Separation from Service and the denominator of which is the number of days from
first day of the Performance Period through the last day of the Performance
Period multiplied by (ii) the amount of the Performance Cash Award that could
have become earned and vested based on the deemed attainment of performance set
forth in Schedule I at Target for the Performance Period, and the Participant
shall forfeit any portion of the Performance Cash Award not becoming so earned
and vested.
(c)    Retirement. Upon the Participant’s Separation from Service due to
Retirement occurring after the first anniversary of the Grant Date and before
the last day of the Performance Period, the Performance Cash Award shall become
earned and vested on the last day of the Performance Period (rounded up to the
next integer) in an amount equal to the product of (i) the fraction the
numerator of which is the number of days that the Participant was continuously
employed from the first day of the Performance Period through the date of such
Separation from Service and the denominator of which is the number of days from
first day of the Performance Period through the last day of the Performance
Period multiplied by (ii) the amount of the Performance Cash Award that would
have been earned during the Performance Period in accordance with the actual
attainment of the performance objectives set forth in Schedule I had the
Participant remained continuously employed through the last day of the
Performance Period, and the Participant shall forfeit any portion of the
Performance Cash Award not becoming so earned and vested.
(d)    Involuntary Termination Without Cause. Upon the Participant’s involuntary
termination of employment without Cause after June 30, 2018 and before the last
day of the Performance Period (“Involuntary Termination”), the Performance Cash
Award shall become earned and vested on the last day of the Performance Period
(rounded up to the next integer) in an amount equal to the product of (i) the
fraction the numerator of which is the number of days that the Participant was
continuously employed from the first day of the Performance Period through the
date of such Involuntary Termination and the denominator of which is the number
of days from first day of the Performance Period through the last day of the
Performance Period multiplied by (ii) the amount of the Performance Cash Award
that would have been earned during the Performance Period in accordance with the
actual attainment of the performance objectives set forth in Schedule I had the
Participant remained continuously employed to the last day of the Performance
Period, and the Participant shall forfeit any portion of the Performance Cash
Award not becoming so earned and vested. For purposes of this Agreement, except
as otherwise defined under the Plan, “Cause” shall mean (x) a material breach by
the Participant of those duties and responsibilities that do not differ in any
material respect from the Participant’s duties and responsibilities during the
90-day period immediately prior to such Separation from Service, which breach is
demonstrably willful and deliberate on the Participant’s part, is committed in
bad faith or without reasonable belief that such breach is in the best interests
of the Company and is not remedied in a reasonable period of time after receipt
of written notice from the Committee specifying such breach, (y) the conviction
of the Participant of a felony, or (z) dishonesty or willful misconduct in
connection with the Participant’s employment or services, including a breach of
the Company’s Code of Business Conduct & Ethics, resulting in material economic
harm to the Company.


 
 
 




--------------------------------------------------------------------------------





(e)    Change in Control.
(i)    Section 12 of the Plan Governs. The provisions of Section 12 of the Plan
shall apply in the event of a Change in Control.
(ii)    Good Reason. For purposes of this Agreement and Section 12 of the Plan,
except as otherwise defined under the Plan, “Good Reason” shall mean (A) a
material reduction in the Participant’s annual base salary or annual bonus
potential from those in effect immediately prior to the Change in Control or (B)
the Participant’s mandatory relocation to an office more than 50 miles from the
primary location at which the Participant is required to perform the
Participant’s duties immediately prior to the Change in Control, and which
reduction or relocation is not remedied within 30 days after receipt of written
notice from the Participant specifying that “Good Reason” exists for purposes of
this Award. Notwithstanding the foregoing, the Participant’s voluntary
Separation from Service for Good Reason shall not be effective unless (1) the
Participant delivers a written notice setting forth the details of the
occurrence giving rise to the claim of Separation from Service for Good Reason
within a period not to exceed 90 days after its initial existence and (2) the
Company fails to cure the same within a 30-day period.
(iii)     24 Months After Change in Control. Any Separation from Service of the
Participant occurring more than 24 months after a Change in Control shall be
governed by the provisions of Section 3 of this Agreement other than
Section 3(e)(i).
(f)    Divestiture. If the Participant’s employment with the Company ceases upon
the occurrence of a transaction, other than a Change in Control, after the first
anniversary of the Grant Date and before the last day of the Performance Period,
by which the Subsidiary that is the Participant’s principal employer ceases to
be a Subsidiary of ACCO Brands Corporation (“Divestiture”), the Performance Cash
Award shall become earned and vested (rounded up to the next integer) in an
amount equal to (i) the fraction the numerator of which is the number of days
the Participant was continuously employed from the first day of the Performance
Period through the date of the Divestiture and the denominator of which is the
number of days from first day of the Performance Period through the last day of
the Performance Period multiplied by (ii) the amount of the Performance Cash
Award that could have become earned and vested based on the deemed attainment of
performance set forth in Schedule I at Target for the Performance Period, and
the Participant shall forfeit any portion of the Performance Cash Award not
becoming earned and vested under this Section 3(f) upon the Divestiture.
(g)    Cancellation. Except as otherwise provided under this Section 3, any
portion of the Performance Cash Award that is forfeited shall be automatically
cancelled and shall terminate.
4.    Settlement.
(a)    Payment. The Company (or its successor) shall pay to the Participant a
cash lump sum equal to the amount of the Performance Cash Award becoming earned
and vested pursuant to Section 3:
(i)    General. As soon as may be practicable after the last day of the
Performance Period, but not later than two and one-half (2-1/2) months after
such end date, in any case otherwise not covered under this Section 4(a);
(ii)    Death; Disability; Divestiture. Within 60 days following the
Participant’s death, Separation from Service due to Disability, or termination
of employment due


 
 
 




--------------------------------------------------------------------------------





to a Divestiture; provided, in the event that the Participant’s termination of
employment due to a Divestiture is not a Separation from Service, the payment
shall be postponed until the earliest to occur of the Participant’s Separation
from Service or the date for settlement under Section 4(a)(i);
(iii)    Post-Change in Control Separation. Within 60 days following the
Participant’s Separation from Service by the Company without Cause or by the
Participant for Good Reason as may apply under Section 12(b) of the Plan; or
(iv)    Section 12(b)(iii) Change in Control. On the date of the Change in
Control as may apply under Section 12(b)(iii) of the Plan.
(b)    Withholding Taxes. Unless otherwise determined by the Committee at any
time prior to settlement, at the time of payment of the Performance Cash Award
to the Participant, or any earlier such time in which income or employment taxes
may become due and payable, the Company may satisfy the minimum statutory
Federal, state and local withholding tax obligation (including the FICA and
Medicare tax obligation) required by law with respect to the payment (or other
taxable event) by withholding from the Performance Cash Award the amount of such
required withholding.
5.    No Transfer or Assignment of the Performance Cash Award. Except as
otherwise provided in this Agreement, the Performance Cash Award and the rights
and privileges conferred thereby shall not be sold, pledged or otherwise
transferred (whether by operation of law or otherwise) and shall not be subject
to sale under execution, attachment, levy or similar process until the
Performance Cash Award is paid to the Participant or his designated
representative.
6.    [Intentionally deleted].
7.    Participant Covenants; Forfeiture. In consideration of this Award, the
Participant agrees to the covenants, the Company remedies for a breach thereof,
and other provisions set forth in the Participant Covenants, attached hereto,
incorporated into, and being a part of this Agreement. The provisions of Section
3 to the contrary notwithstanding, in addition to any other remedy set forth in
SECTION 7 of the Participant Covenants, the Participant’s Performance Cash
Award, whether or not then earned and vested, shall be immediately forfeited and
cancelled in the event of the Participant’s breach of any covenant set forth in
SECTIONS 3, 4.1 or 4.2 of the Participant Covenants.
8.    Miscellaneous Provisions.
(a)    [Intentionally deleted].
(b)    [Intentionally deleted].
(c)    No Retention Rights. Nothing in this Agreement shall confer upon the
Participant any right to continue in the employment or service of the Company
for any period of time or interfere with or otherwise restrict in any way the
rights of the Company or of the Participant, which rights are hereby expressly
reserved by each, to terminate his employment or service at any time and for any
reason, with or without Cause.
(d)    Notices. Any notice required by the terms of this Agreement shall be
given in writing and shall be deemed effective upon personal delivery, upon
deposit with the United States Postal Service, by registered or certified mail,
with postage and fees prepaid or upon deposit with a reputable


 
 
 




--------------------------------------------------------------------------------





overnight courier. Notice shall be addressed to the Company, Attention: General
Counsel, at its principal executive office and to the Participant at the address
that he most recently provided to the Company.
(e)    Entire Agreement; Amendment; Waiver. This Agreement (including the
Participant Covenants) constitutes the entire agreement between the parties
hereto with regard to the subject matter hereof. This Agreement supersedes any
other agreements, representations or understandings (whether oral or written and
whether express or implied) which relate to the subject matter hereof; provided,
if the Participant is bound by any restrictive covenant contained in a
previously-executed agreement with the Company, such restrictions shall be read
together with the Participant Covenants to provide the Company with the greatest
amount of protection, and to impose on the Participant the greatest amount of
restriction, allowed by law. No alteration or modification of this Agreement
shall be valid except by a subsequent written instrument executed by the parties
hereto. No provision of this Agreement may be waived except by a writing
executed and delivered by the party sought to be charged. Any such written
waiver shall be effective only with respect to the event or circumstance
described therein and not with respect to any other event or circumstance,
unless such waiver expressly provides to the contrary.
(f)    Choice of Law; Venue; Jury Trial Waiver. This Agreement shall be governed
by, and construed in accordance with, the laws of the State of Delaware, as such
laws are applied to contracts entered into and performed in such State, without
giving effect to the choice of law provisions thereof. The Company and the
Participant stipulate and consent to personal jurisdiction and proper venue in
the state or federal courts of Cook County, Illinois and waive each such party’s
right to objection to an Illinois court’s jurisdiction and venue. The
Participant and the Company hereby waive their right to jury trial on any legal
dispute arising from or relating to this Agreement, and consent to the
submission of all issues of fact and law arising from this Agreement to the
judge of a court of competent jurisdiction as otherwise provided for above.
(g)    Successors.
(i)    Limitation on Assignment. This Agreement is personal to the Participant
and, except as otherwise provided in Section 5 above, shall not be assignable by
the Participant otherwise than by will or the laws of descent and distribution,
without the written consent of the Company. This Agreement shall inure to the
benefit of and be enforceable by the Participant’s legal representatives.
(ii)    Company and Successors. This Agreement shall inure to the benefit of and
be binding upon the Company and its successors.
(h)    Severability. If any provision of this Agreement for any reason shall be
found by any court of competent jurisdiction to be invalid, illegal or
unenforceable, in whole or in part, such declaration shall not affect the
validity, legality or enforceability of any remaining provision or portion
thereof, which remaining provision or portion thereof shall remain in full force
and effect as if this Agreement had been adopted with the invalid, illegal or
unenforceable provision or portion thereof eliminated.
(i)    Section 409A. Anything in this Agreement to the contrary notwithstanding:
(i)    General. This Agreement shall be interpreted so as to comply with or
satisfy an exemption from Internal Revenue Code Section 409A and the regulations
and guidance promulgated thereunder (collectively, “Section 409A”). The
Committee may in good faith make


 
 
 




--------------------------------------------------------------------------------





the minimum modifications to this Agreement as it may deem appropriate to comply
with Section 409A while to the maximum extent reasonably possible maintaining
the original intent and economic benefit to the Participant and the Company of
the applicable provision.
(ii)    Specified Employees. To the extent required by Section 409A(a)(2)(B)(i),
payment of the Performance Cash Award to the Participant, who is a “specified
employee” that is due upon the Participant’s Separation from Service shall be
delayed and paid in a lump sum within seven (7) days (and the Company shall have
sole discretion to determine the taxable year in which it is paid) after the
earlier of the date that is six (6) months after the date of such Separation
from Service or the date of the Participant’s death after such Separation from
Service. For such purposes, whether the Participant is a “specified employee”
shall be determined in accordance with the default provisions of Treasury
Regulation Section 1.409A-1(i), with the “identification date” to be December 31
and the “effective date” to be the April 1 following the identification date (as
such terms are used under such regulation).
(j)    Headings; Interpretation. The headings, captions and arrangements
utilized in this Agreement shall not be construed to limit or modify the terms
or meaning of this Agreement. Wherever from the context it appears appropriate,
each term stated in either the singular or plural shall include the singular and
the plural, and pronouns stated in the masculine, feminine or neuter gender
shall include the masculine, the feminine and the neuter.
By opening each of the two parts of this Agreement and clicking the “Accept”
button on the “Grant Acceptance: View/Accept Grant” screen (the Participant’s
e-signature, the legal equivalent of his/her handwritten/wet signature), the
Participant:
(1)
Acknowledges that he or she is the authorized recipient of this Agreement and
that he or she has properly accessed the E*Trade online system by use of the
username and password created by the Participant;

(2)
Acknowledges that he or she has read and understands the ACCO Brands Corporation
Incentive Plan 2016-2018 Performance-Based Cash Award Agreement in its entirety,
including Schedule I and the Participant Covenants; and

(3)
Accepts and agrees to the terms and conditions of the ACCO Brands Corporation
Incentive Plan 2016-2018 Performance-Based Cash Award Agreement in its entirety,
including Schedule I and the Participant Covenants.

[Signature page follows]






ACCO     Brands Corporation                GRANTEE                    
                        


 
 
 




--------------------------------------------------------------------------------





Name:                [Please see above]            
Title:




 
 
 




--------------------------------------------------------------------------------





SCHEDULE I
ACCO Brands Performance Objectives for the Fiscal 20__-20__ Performance Period
Measurement Cycle
Performance Metrics
50%
Threshold
100%
Target
150%
Maximum
Weight
Measure
 
 
 
 
 
 
 
 
 
 
 







 
 
 




--------------------------------------------------------------------------------





ATTACHMENT A
SECTION 1 Position of Special Trust and Confidence.
1.1    The Company is placing Grantee in a special position of trust and
confidence. As a result of this Agreement and Grantee’s position with the
Company, Grantee will receive Confidential Information (defined below) related
to his position, authorization to communicate and develop goodwill with Company
customers, and/or specialized training related to the Company’s business.
Grantee agrees to use these advantages of employment to further the business of
the Company and not to knowingly cause harm to the business of the Company. The
Company’s agreement to provide Grantee with these benefits, and the Award
hereunder, gives rise to an interest in reasonable restrictions on Grantee’s
competitive and post-employment conduct.     
1.2    Grantee shall dedicate his full working time and efforts to the business
of the Company and shall not undertake or prepare to undertake any conflicting
business activities while employed with the Company. These duties supplement and
do not replace or diminish the common law duties Grantee would ordinarily have
to the Company as the employer.
SECTION 2 Consideration. In exchange for Grantee’s promises and obligations
herein, the Company is granting Grantee the Award hereunder. The Company also
agrees to provide Grantee with portions of its Confidential Information,
authorization to communicate and develop goodwill with the Company customers,
and/or specialized training related to the Company’s business. Grantee
understands and agrees that the foregoing promises and benefits have material
value and benefit to the Company, above and beyond any continuation of Company
employment, and that Grantee would not be entitled to such consideration unless
he signs and agrees to be bound by this Attachment A. The Company agrees to
provide Grantee the consideration described in this SECTION 2 only in exchange
for his compliance with all the terms of this Attachment A.
SECTION 3 Confidentiality and Business Interests.
3.1    Grantee agrees to keep secret and confidential and neither use nor
disclose, by any means, either during or after a termination of his employment
for any reason, any Confidential Information except as provided below or
required in his employment with, or authorized in writing by, the Company.
Grantee agrees to keep confidential and not disclose or use, either during or
after a termination of his employment for any reason, any confidential
information or trade secrets of others which Grantee receives during the course
of his employment with the Company for so long as and to the same extent as the
Company is obligated to retain such information or trade secrets in confidence.
3.2    The obligations under this SECTION 3 shall not apply to Confidential
Information to the extent that it: (a) is or becomes publicly known by means
other than Grantee’s failure to perform his obligations under this Attachment A;
(b) was known to Grantee prior to disclosure to Grantee by or on behalf of the
Company and Grantee; or (c) is received by Grantee in good faith from a third
party (not an Affiliate) which has no obligation of confidentiality to the
Company with respect thereto. Notwithstanding anything contained herein to the
contrary, Confidential Information shall not lose its protected status under
this Attachment A if it becomes generally known to the public or to other
persons through improper means. The Company’s confidential exchange of
Confidential Information with a third party for business purposes shall not
remove it from protection under this Attachment A.
3.3    If disclosure of Confidential Information is compelled by law, Grantee
shall give the Company as much written notice as possible under the
circumstances, shall refrain from use or disclosure


 
 
 




--------------------------------------------------------------------------------





for as long as the law allows, and shall cooperate with the Company to protect
such information, including taking every reasonable step necessary to protect
against unnecessary disclosure.
3.4    Grantee agrees not to disclose to the Company nor to utilize in Grantee’s
work for the Company any confidential information or trade secrets of others
known to Grantee and obtained prior to Grantee’s employment by the Company
(including prior employers).
3.5    Grantee shall deliver to the Company promptly upon the end of Grantee’s
employment all written and other materials which constitute or contain
Confidential Information or which are the property of the Company (regardless of
media), and shall not remove, erase, destroy, impede the Company’s access to, or
take any such written and other materials. Grantee shall preserve records on the
Company customers, prospects, vendors, suppliers, and other business
relationships, and shall not knowingly use these records to harm the Company’s
business interests. Upon termination of Grantee’s employment, Grantee shall
return all such records, and any copies (tangible and intangible) to the
Company. The Company is only authorizing Grantee to access and use the Company’s
computers, email, or related computer systems to pursue matters that are
consistent with the Company’s business interests. Access or use of such systems
to pursue personal business interests apart from the Company, to compete or to
prepare to compete, or to otherwise knowingly undermine the Company’s interests
(such as, by way of example, removing, erasing, impeding the Company’s access
to, or destroying its records or programs) is strictly prohibited and outside
the scope of Grantee’s authorized use of the Company’s systems.
SECTION 4 Non-Interference Covenants. Grantee agrees that the following
covenants are (a) ancillary to the other enforceable agreements contained in
this Attachment A, and (b) reasonable and necessary to protect the Company’s
legitimate business interests.
4.1    Restriction on Interfering with Employee Relationships. Grantee agrees
that for a period of 24 months following the end of his employment with the
Company for any reason, Grantee shall not interfere with the Company’s business
relationship with any Company employee, by soliciting or communicating with such
an employee to induce or encourage him to leave the Company’s employ (regardless
of who initiates the communication), by helping another person or entity
evaluate a Company employee as an employment candidate, or by otherwise helping
any person or entity hire an employee away from the Company.
4.2    Restriction on Interfering with Customer Relationships. Grantee agrees
that for a period of 12 months following the end of his employment with the
Company for any reason, Grantee shall not interfere with the Company’s business
relationships with a Covered Customer, by: (a) participating in, supervising, or
managing (as an employee, consultant, contractor, officer, owner, director, or
otherwise) any Competing Activities for, on behalf of, or with respect to a
Covered Customer; or (b) soliciting or communicating (regardless of who
initiates the communication) with a Covered Customer to induce or encourage the
Covered Customer to: (i) stop or reduce doing business with the Company, or (ii)
to buy a Conflicting Product or Service.
4.3    Notice and Survival of Restrictions.
(a)    Before accepting new employment, Grantee shall advise every future
employer of the restrictions in this Attachment A. Grantee agrees that the
Company may advise a future employer or prospective employer of this Attachment
A and its position on the potential application of this Attachment A.


 
 
 




--------------------------------------------------------------------------------





(b)    This Attachment A’s post-employment obligations shall survive the
termination of Grantee’s employment with the Company for any reason. If Grantee
violates one of the post-employment restrictions in this Attachment A on which
there is a specific time limitation, the time period for that restriction shall
be extended by one day for each day Grantee violates it, up to a maximum
extension equal to the length of time prescribed for the restriction, so as to
give the Company the full benefit of the bargained-for length of forbearance.
(c)    It is the intention of the Parties that, if any court construes any
provision or clause of this Attachment A, or any portion thereof, to be illegal,
void or unenforceable, because of the duration of such provision, the scope or
the subject matter covered thereby, such court shall reduce the duration, scope,
or subject matter of such provision, and, in its reduced form, such provision
shall then be enforceable and shall be enforced.
(d)    If Grantee becomes employed with an Affiliate without entering into a new
nondisclosure, nonsolicitation, noncompetition agreement that is substantially
the same as this Attachment A, the Affiliate shall be regarded as the Company
for all purposes under this Attachment A, and shall be entitled to the same
protections and enforcement rights as the Company.
4.4    California Modification (California Residents Only). To the extent that
Grantee is a resident of California and subject to its laws: (a) the restriction
in SECTION 4.2(a) shall not apply; (b) the restriction in SECTION 4.2(b) shall
be limited so that it only applies where Grantee is aided by the use or
disclosure of Confidential Information; (c) the restriction in SECTION 4.1 is
deemed rewritten to provide as follows: For a period of two (2) years
immediately following the termination of Grantee’s employment with the Company
for any reason, Grantee shall not, either directly or indirectly, solicit any of
the Company’s employees, with whom Grantee worked at any time during his
employment with the Company, to leave their employment with the Company or to
alter their relationship with the Company to the Company’s detriment; and (d)
the jury trial waiver in Section 7(e) of the Agreement shall not apply.
SECTION 5 Definitions. For purposes of the Agreement, the following terms shall
have the meanings assigned to them below:
5.1    “Affiliate” means the Company’s successors in interest, affiliates (as
defined in Rule 12b-2 under Section 12 of the Securities and Exchange Act),
subsidiaries, parents, purchasers, and assignees (collectively “Affiliates”).
5.2    “Competing Activities” are any activities or services undertaken on
behalf of a Competitor that are the same or similar in function or purpose to
those Grantee performed for the Company in the two (2) year period preceding the
end of Grantee’s employment with the Company, or that are otherwise likely to
result in the use or disclosure of Confidential Information. Competing
Activities are understood to exclude: activities on behalf of an independently
operated subsidiary, division, or unit of a diversified corporation or similar
business that has common ownership with a competitor so long as the
independently operated business unit does not involve a Conflicting Product or
Service; and, a passive and non-controlling ownership interest in a competitor
through ownership of less than 2% of the stock in a publicly traded company.
5.3    “Confidential Information” includes but is not limited to any technical
or business information, know-how or trade secrets, patentable or not, in any
form, including but not limited to data; diagrams; business, marketing or sales
plans; notes; drawings; models; prototypes; specifications; manuals; memoranda;
reports; customer or vendor information; pricing or cost information; and
computer


 
 
 




--------------------------------------------------------------------------------





programs, which are furnished to Grantee by the Company or which Grantee
procures or prepares, alone or with others, in the course of his employment with
the Company.
5.4    “Conflicting Product or Service” is a product or service that is the same
or similar in function or purpose to a Company product or service, such that it
would replace or compete with: (a) a product or service the Company provides to
its customers; or (b) a product or service that is under development or planning
by the Company but not yet provided to customers and regarding which Grantee was
provided Confidential Information in the course of employment. Conflicting
Products or Services do not include a product or service of the Company if the
Company is no longer in the business of providing such product or service to its
customers at the relevant time of enforcement.
5.5    “Covered Customer” is a Company customer (natural person or entity) that
Grantee had business-related contact or dealings with, or received Confidential
Information about, in the two (2) year period preceding the end of Grantee’s
employment with the Company. References to the end of Grantee’s employment in
this Attachment A refer to the end, whether by resignation or termination, and
without regard for the reason employment ended.
5.6    “Competitor”    is any person or entity engaged in the business of
providing a Conflicting Product or Service.
5.7    Section references in this Attachment A are to sections of this
Attachment A.
SECTION 6 Notices. While employed by the Company, and for two (2) years
thereafter, Grantee shall: (a) give the Company written notice at least thirty
(30) days prior to going to work for a Competitor; (b) provide the Company with
sufficient information about his new position to enable the Company to determine
if Grantee’s services in the new position would likely lead to a violation of
this Attachment A; and (c) within thirty (30) days of any request made by the
Company to do so, participate in a mediation or in-person conference to discuss
and/or resolve any issues raised by Grantee’s new position. Grantee shall be
responsible for all consequential damages caused by failure to give the Company
notice as provided in this SECTION 6.
SECTION 7 Remedies. If Grantee breaches or threatens to breach this Attachment
A, the Company may recover: (a) an order of specific performance or declaratory
relief; (b) injunctive relief by temporary restraining order, temporary
injunction, and/or permanent injunction; (c) damages; (d) attorney's fees and
costs incurred in obtaining relief; and (e) any other legal or equitable relief
or remedy allowed by law. One Thousand Dollars ($1,000.00) is the agreed amount
for the bond to be posted if an injunction is sought by the Company to enforce
the restrictions in this Attachment A on Grantee.
SECTION 8 Return of Consideration. Grantee specifically recognizes and agrees
that the covenants set forth in this Attachment A are material and important
terms of this Agreement, and Grantee further agrees that should all or any part
or application of SECTION 4.2 be held or found invalid or unenforceable for any
reason whatsoever by a court of competent jurisdiction in an action between
Grantee and the Company (despite, and after application of, any applicable
rights to reformation that could add or renew enforceability), the Company shall
be entitled to receive from Grantee the cash equivalent of the Fair Market Value
of all Shares paid to Grantee pursuant to the terms of this Agreement, which
Fair Market Value shall be determined as of the date of payment to Grantee
pursuant to Section 4(a) of this Agreement. The return of consideration provided
for in this SECTION 8 is in addition to the remedies for breach provided for in
SECTION 7.




 
 
 


